Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment with an AFCP 2.0 pilot program request. 
The applicant has amended claim 1 to recite “receiving information …and a rate of change in the position of the accelerator pedal”. 

German Patent Pub. No.: DE 102016015244 b4 to Konomi et al. was filed in 2016 teaches “…receiving information …and a rate of change in the position of the accelerator pedal”.  See paragraph 14 that recites “…specifically, in this technique, when an accelerator pedal depression rate is high, a control that allows longitudinal vibration of the vehicle to some extent to abruptly increase engine torque is performed, and when an accelerator pedal depression rate is low, an other control is performed to moderately increase the torque and vibration of the vehicle”.   The reference also discloses a motor and a motor control device.
The phrase “accelerator adj pedal and depression adj rate” was searched and revealed 313 references.
Therefore, the amendment raises new issues that require further consideration and/or search.
Applicant is advised to file an RCE to have the amendment considered. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668